All the questions reserved might not arise if the facts were found. Some of them, possibly all of them, might turn out to be immaterial. It often happens that grave and difficult questions of law arise upon pleadings, especially when they are of the character of those in these cases, which disappear upon an investigation of the facts. In these cases, it is clear that the facts should be found before an attempt is made to settle the law controlling the rights of the parties.
Case discharged.
CHASE, J., did not sit: the others concurred.
 *Page 1